SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 1, 2008 INTERFACE, INC. (Exact name of Registrant as Specified in its Charter) Georgia 000-12016 58-1451243 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(770) 437-6800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - ITEM 1.01
